ORDER
PER CURIAM.
Wiley E. Grant appeals his conviction for driving while intoxicated, section 577.010, RSMo 1986. Mr. Grant was sentenced as a *407prior offender, section 558.016, RSMo 1986, to four years incarceration. Additionally, Mr. Grant appeals the denial of his postcon-viction motion, Rule 29.15. The appeal from the judgment of conviction and the appeal from the judgment denying the postconviction motion are consolidated. The judgment of conviction is affirmed. The denial of the Rule 29.15 postconviction motion is affirmed. Rules 84.16(b) and 30.-25(b).